DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In regards to claim(s) 19 and 27, Novlan (USPGPub No. 2016/0302230) discloses a method for a user equipment to receive a downlink signal in a cellular communication system, the method comprising: monitoring a first common control channel indicating a downlink (DL) interval of subframe (SF) #(n-1) and SF #n; monitoring a second common control channel indicating a DL interval of SF #n and SF #(n+1) (A UE monitors control channels by receiving configuration information, explicit signaling, such as a U-DCI, which enables a UE to perform features such as a demodulation, channel estimation, and measurement  [Par. 142-143]. The control channels can be common control channels as described in [Par. 145] “…the indicated parameters may be indicated in a common control message”. It is noted that the reception of the UE of the U-DCI, implicitly requires the monitoring of a channel. Also monitoring multiple subframes is regarded as monitoring multiple channels, where first subframe is regarded as a first channel, and another subframe is regarded as another channel, thus the features described in [Par. 147] are regarded as being directed to monitoring multiple channels. Furthermore, the U-DCI also can indicate a configuration for a DL interval of a subframe  (n-1) and SF# n, a current subframe, and an DL interval of a SF-n and SF-n+1, an adjacent subframe [Par. 147], thus allowing the UE to monitoring multiple subframes, perform operations across subframes, “…subframe configuration for the current subframe may be provided in addition to adjacent subframes...TTis t-1, t, and t+1…This is beneficial in cases where the UE may perform operations across subframes…”.);
 and performing a DL reception process in the SF #n based on a detection result of the first common control channel and a detection result of the second control channel (See where it recites in [Par. 147] performing a DL reception process (channel estimation, RRM measurement) based on the detection result, received U-DCI information in a current subframe); and wherein the first physical channel/signal comprises a Discovery Reference Signal (DRS) (See [Par. 169] “…U-DCI may indicate whether or not DRS is present in subframe or burst..”), wherein the DL interval represents occupied OFDM symbols in a DL subframe (See [Table 7B] where U-DCI can indicate subframe type such as Partial Subframe, which indicates that the number of OFDM symbols occupied in the subframe is less than the full number of OFDM symbols).
Novlan differs from claim 19 in that method of Novlan is silent on wherein only a detection process for a  Discovery Reference Signal is allowed in the DL reception process in SF #n when a detection of the first common control channel fails, a detection of the second common control channel is successful, and the DL interval of SF #n indicated by the second common control channel is a part of a total orthogonal frequency division multiplexing (OFDM) symbols of SF #n.
Other prior art of record such as Panasonic (EP 3, 131, 223 A1) discloses features for [Par. 99 –  Par. 114], monitoring a first common control channel indicating a downlink (DL) interval of subframe (SF) #(n-1) and SF #n; monitoring a second common control channel indicating a DL interval of SF #n and SF #(n+1) (The UE monitors first and second control channels, control signals, at the various positions for control signal candidates, “…The UE in turn, when blind decoding (all of) the control signal candidates, will successfully decode the one control signal candidate carrying the control signal” see [Par. 100]. Also see where indicated DL intervals are n-1 to n, and n to n+1 configured through subframe boundaries [Par. 109].  ) and performing a DL reception process in the SF #n based on a detection result of the first common control channel and a detection result of the second control channel ([Par. 100], “…The control signal may for example indicate the resources that are used to transmit data in the downlink within the same subframe”). However, like Novlan, Panasonic is silent on features wherein only a detection process for a first physical channel/signal is allowed in the DL reception process in SF #n when a detection of the first common control channel fails, a detection of the second common control channel is successful, and the DL interval of SF #n indicated by the second common control channel is a part of a total orthogonal frequency division multiplexing (OFDM) symbols of SF #n, as arranged with the remaining elements of claim 1.
Thus claim 19 is regarded as allowable in view of the prior art of record. Independent claim  27 recites substantially the same features as claim 19 and is regarded as allowable for the same reasons provided in regards to claim 19. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476